Exhibit 10.49

AMENDMENT NO. 8 TO

AUCTION 73 FLOATING RATE PROMISSORY NOTE

AMENDMENT NO. 8, dated as of March 12, 2010 (the “Amendment”), to the Auction 73
Floating Rate Promissory Note, dated as of March 31, 2008, as previously amended
(the “Auction 73 Floating Rate Promissory Note”), issued by Cellco Partnership,
a Delaware general partnership (the “Borrower”), and payable to Verizon
Financial Services LLC, a Delaware limited liability company (the “Lender”).

WHEREAS, the Borrower and the Lender have agreed to amend certain provisions of
the Auction 73 Floating Rate Promissory Note;

NOW, THEREFORE, the Borrower and the Lender hereby amend the Auction 73 Floating
Rate Promissory Note as follows:

1. The first paragraph of the Auction 73 Floating Rate Promissory Note is hereby
amended by (i) deleting the date “March 31, 2010” and (ii) inserting in lieu
thereof the date “October 31, 2010”.

2. The third paragraph of the Auction 73 Floating Rate Promissory Note is hereby
amended to add the term “Alltel Divestiture Markets” in proper alphabetical
order, which shall have the following meaning:

“Overlapping wireless properties in 105 operating markets in 24 states that the
Borrower agreed to divest in connection with obtaining regulatory approvals for
the acquisition of Alltel Corporation from the Department of Justice and the
Federal Communications Commission.”

3. The third paragraph of the Auction 73 Floating Rate Promissory Note is hereby
further amended to add the term “Mandatory Prepayment” in proper alphabetical
order, which shall have the following meaning:

“Any repayment of principal required prior to the Maturity Date by the terms of
this Auction 73 Floating Rate Promissory Note.”

4. The third paragraph of the Auction 73 Floating Rate Promissory Note is hereby
further amended to add the term “Structuring Fee” in proper alphabetical order,
which shall have the following meaning:

“An amount equal to the principal amount of this Auction 73 Floating Rate
Promissory Note outstanding at the close of business on March 30, 2010
multiplied by 10 basis points, due upon the signing of Amendment 8 to this
Auction 73 Floating Rate Promissory Note and payable by the Borrower to the
Lender on March 31, 2010.”



--------------------------------------------------------------------------------

5. The fourth paragraph of the Auction 73 Floating Rate Promissory Note is
hereby amended by (i) deleting the first sentence and (ii) inserting in lieu
thereof the following sentence:

“As more fully described below, the principal amount of this Auction 73 Floating
Rate Promissory Note that shall be outstanding from time to time shall bear
interest until paid in full at a rate per annum equal to One-Month LIBOR plus a
spread of 110 basis points as in effect for each interest period; provided
however that, notwithstanding anything herein to the contrary, if the calculated
rate per annum in effect for any interest period exceeds 5.80%, the interest
rate per annum in effect for such interest period shall be 5.80%.”

6. The Auction 73 Floating Rate Promissory Note is hereby amended by inserting
the following as a new sixth paragraph and a new seventh paragraph:

“Borrower shall pay Lender the Structuring Fee on March 31, 2010.

Prior to the Maturity Date, Borrower shall be required to repay the unpaid
principal sum or any portion thereof under this Auction 73 Floating Rate
Promissory Note, plus all interest accrued thereon plus all other sums due and
payable to Lender, without penalty, with all cash proceeds received from the
sale of any Alltel Divestiture Markets within 5 business days of receipt of such
cash proceeds. For the avoidance of doubt, this payment shall be a Mandatory
Prepayment.”

7. The existing seventh paragraph of the Auction 73 Floating Rate Promissory
Note is hereby amended by (i) deleting clause (a) and (ii) inserting the
following in lieu thereof:

“(a) Borrower fails to pay (i) interest on this Auction 73 Floating Rate
Promissory Note for five days after payment is due, (ii) a Mandatory Prepayment
for five days after such Mandatory Prepayment is due, (iii) the Structuring Fee
when due; or (iv) the principal on this Auction 73 Floating Rate Promissory Note
when due;”

8. This Amendment of the Auction 73 Floating Rate Promissory Note shall be
effective without any exchange of the Auction 73 Floating Rate Promissory Note
for a new Auction Rate 73 Floating Rate Promissory Note reflecting the amendment
contained herein. The parties hereby authorize the Borrower to attach this
amendment or make appropriate notations on the Auction 73 Floating Rate
Promissory Note, which notations, if made, shall evidence the terms of this
Amendment.

9. This Amendment shall be effective as of the date first above written, and,
except as set forth herein, the Auction Rate 73 Floating Rate Promissory Note
shall remain in full force and effect and shall be otherwise unaffected hereby.

10. Each reference in the Auction 73 Floating Rate Promissory Note to “this
Auction 73 Floating Rate Promissory Note,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Auction 73 Floating
Rate Promissory Note as amended hereby.



--------------------------------------------------------------------------------

11. This Amendment may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

12. This Amendment and the rights and obligations of the parties under this
agreement shall be governed by and construed in accordance with the laws of the
State of New York, without giving effect to the conflicts of laws provisions
thereof.

[Remainder of page left intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower hereto has caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CELLCO PARTNERSHIP By:  

/s/ John Townsend

Name:   John Townsend Title:   Vice President and Chief Financial Officer

ACKNOWLEDGED AND AGREED:

 

VERIZON FINANCIAL SERVICES LLC By:  

/s/ Janet M. Garrity

Name:   Janet M. Garrity Title:   President and Treasurer